Citation Nr: 1048044	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  06-26 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.   
 
2.  Entitlement to Dependents' Educational Assistance (DEA) 
pursuant to 38 U.S.C.A. Chapter 35.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had active service from July 1950 to September 1951.  
The appellant seeks benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 RO rating decision that denied 
service connection for the cause of the Veteran's death and 
denied entitlement to DEA pursuant to 38 U.S.C.A. Chapter 35.  

In July 2008, the Board, in pertinent part, remanded the issues 
of entitlement to service connection for the cause of the 
Veteran's death and entitlement to DEA pursuant to 38 U.S.C.A. 
Chapter 35, for further development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in August 2005.  The death certificate lists 
the cause of death as infectious colitis and gram negative 
sepsis.  Chronic obstructive pulmonary disease (COPD) and 
cirrhosis were listed as other significant conditions.  These 
disorders began many years after service and were not caused by 
any incident of service.  

2.  During the Veteran's lifetime, service connection was 
established for grand mal epilepsy (rated 30 percent).  The 
established service-connected disorder did not play a role in his 
death.  

3.  The Veteran was not in receipt of a permanent and total 
service-connected rating at the time of his death.  


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute to the Veteran's death.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2009).  

2.  The criteria for DEA pursuant to 38 U.S.C.A. Chapter 35 have 
not been met.  38 U.S.C.A. §§ 3501, 3510 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice 
should inform the claimant about the information and evidence not 
of record that is necessary to substantiate the claim.  It should 
also inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Certain additional notice requirements attach in the context of a 
claim for Dependency Indemnity and Compensation (DIC) benefits 
based on service connection for the cause of death.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  Generally, section 5103(a) 
notice for a DIC case must include:  (1) a statement of the 
conditions, if any, for which a veteran was service-connected at 
the time of his or her death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The content of 
the section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  

With regard to the claim of entitlement to DEA pursuant to 38 
U.S.C.A. Chapter 35, the Board finds that because that claim is 
limited to statutory interpretation, the notice provisions do not 
apply in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for the 
claim or because undisputed facts render the claimant ineligible 
for the claimed benefit).  

As to the claim for service connection for the cause of the 
Veteran's death, the RO sent correspondence in October 2005, a 
rating decision in December 2005, a statement of the case in June 
2006, a supplemental statement of the case in August 2006, and 
correspondence in June 2010.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decision.  Additionally, the 
June 2010 correspondence (noted above) essentially notified the 
appellant of the information required to comply with the 
requirements indicated in Hupp, supra.  VA made all efforts to 
notify and to assist the appellant with regard to the evidence 
obtained, the evidence needed, and the responsibilities of the 
parties in obtaining the evidence.  The Board finds that any 
defect with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claim with an adjudication of the claim 
by the RO subsequent to receipt of the required notice.  There 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was last 
readjudicated in an October 2010 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant evidence.  VA has also 
obtained a medical opinion in relation to this claim.  
Additionally, the Board observes that in June 2010, as indicated 
pursuant to a July 2008 Board remand, the RO requested that the 
appellant complete necessary releases so that medical records 
related to the Veteran's terminal illnesses, including hospital 
summaries, could be obtained.  The Board notes that the appellant 
never responded to the RO's request.  The Board reminds the 
appellant that the duty to assist is not a "one-way street."  The 
applicable case law provides that if a claimant wishes help, 
[s]he "cannot passively wait for it in those circumstances where 
[s]he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.  




Analysis

I.  Cause of Death

To establish service connection for the cause of the veteran's 
death, the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of death.  
For a service-connected disability to be the principal (primary) 
cause of death, it must singly or with some other condition be 
the immediate or underlying cause of death or be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there was a 
causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for 
a "chronic disease," may be granted if manifest to a 
compensable degree within one year of separation from service and 
service incurrence will be presumed for tuberculosis if manifest 
to a degree of 10 percent or more within three years after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

The appellant essentially contends that the Veteran's service-
connected epilepsy contributed to his death.  The appellant 
alleges that the Veteran took Dilantin (Phenytoin) for many years 
to treat his service-connected grand mal epilepsy and that the 
Dilantin caused his liver condition, cirrhosis, which was listed 
on the death certificate as a significant condition.  The 
appellant also argues that the Veteran's use of Dilantin resulted 
in weakening of his bones, which ultimately resulted in broken 
bones of the leg and hip, as well as the Veteran becoming 
homebound and unable to walk without assistance.  The appellant 
submitted articles indicating that adverse effects resulting from 
Dilantin (Phenytoin) include conditions such as liver disease, to 
include toxic hepatitis and liver damage; blood disorders or 
disease; gastrointestinal symptoms of abdominal pain, nausea, 
vomiting, and constipation; and weakening of the bones 
(osteomalacia).  

The Veteran's service treatment records show no complaints of or 
treatment for infectious colitis, or any other gastrointestinal 
problems; gram negative sepsis; COPD, or any other respiratory 
problems; or cirrhosis.  Such records do show treatment for 
epilepsy.  

Post-service VA treatment records, including VA examination 
reports, show treatment for disorders including grand mal 
epilepsy, second degree burns of the left foot; a fracture of the 
right mandible; sinus problems; a fractured hip; chronic airways 
obstruction; anemia; diabetes mellitus; an abnormal liver 
function study; and a fractured left tibia.  

For example, a February 1958 VA general medical examination 
report related diagnoses of epilepsy, grand mal, symptomatic; 
right ethmoids moderately hazy by X-ray report, secondary to 
membrane thickening; appendectomy scar; and burn scars and 
grafting of the left big toe.  

A February 1958 VA neurological examination indicated a diagnosis 
of epilepsy, grand mal.  

An August 2002 VA treatment entry noted that the Veteran was seen 
for a recheck.  It was noted that he was last seen in November 
2001.  The Veteran reported that he had multiple outside 
physicians, but that he could not remember their names.  The 
Veteran stated that he broke his left leg in February 2002 and 
that he had a right temple lesion which had been there for one 
year and was growing larger.  The examiner indicated that the 
Veteran did have fasting labs prior to the visit and that his 
Dilantin level was 21.3, but he took medication that morning.  
The examiner also stated that the Veteran's AIC was 5.5, GGTP-
195, with slight macrocytic indices.  The diagnoses included 
chronic airways obstruction, not elsewhere classified; anemia, 
not otherwise specified, macrocytic type; other convulsions; 
diabetes mellitus, without complications, type II; abnormal liver 
function study, elevated GGTP, possibly from medications; and 
status post fracture of the left tibia.  

A December 2003 VA treatment entry noted that the Veteran called 
and reported that he fractured his hip in November 2003.  He 
stated that he was still unable to get around.  The Veteran 
reported that he was currently using a walker and was performing 
only partial weight bearing.  He indicated that he was unable to 
drive.  A diagnosis was not provided at that time.  

The Veteran died in August 2005.  The death certificate lists the 
cause of death as infectious colitis and gram negative sepsis.  
Chronic obstructive pulmonary disease (COPD) and cirrhosis were 
listed as other significant conditions.  

At the time of his death, the Veteran was service-connected for 
grand mal epilepsy (rated 30 percent).  

An October 2010 report from a VA physician noted that the 
Veteran's claims file was available and reviewed.  The physician 
specifically stated that she read every page of the Veteran's 
claims file and that she reviewed his entire electronic medical 
records.  The examiner's opinion reads as follows.  


the Veteran's epilepsy, grand mall, including 
medication taken for [that] disorder 
(Dilantin/Phenytoin) did not contributed 
substantially or materially to cause death, 
combine to cause death, aid or lend assistance to 
the production of death, result in debilitating 
effects and general impairment of health to an 
extent that would render the Veteran materially 
less capable of resisting the effects of other 
disease or injury primarily causing death, nor was 
of such severity as to have a material influence 
in accelerating death.  

See the October 201 VA examiner's report

The physician reported that the Veteran's claims file contained 
no medical information except for the death certificate and a 
list of medications provided by VA.  The physician stated that 
electronic records indicated that the Veteran had multiple 
outside physicians which would lead one to conclude that he also 
had multiple medical conditions.  The physician indicated that 
the Veteran's death certificate listed the Veteran's cause of 
death as infectious colitis and gram negative sepsis, with 
contributing conditions noted to be COPD and cirrhosis.  The 
physician reported that the use of Dilantin was documented in the 
Veteran's chart and that the last labs documented in his chart 
showed no evidence of cirrhosis.  The physician noted that the 
liver function tests (namely albumin, billirubin, and total 
protein) were all normal.  The physician commented that, thus, 
the synthetic function, as far as documented in the records, was 
normal and cirrhosis was unlikely to have been present in the 
Veteran's last VA visit.  The physician remarked that there were 
no other records to examine and that there was no connection in 
the literature between Dilantin and the development of gram 
negative sepsis or infectious colitis.  

The physician indicated that "given the records which exist for 
examination, there [was] no logical connection between the cause 
of the Veteran's death and the use of Dilantin for his seizure 
disorder, nor [was] there any logical connection between his 
cause of death and the seizure disorder."  The physician noted 
that she was a Board Certified Internist and that she had over 
twenty-three years of VA experience.  

In evaluating the probative value of competent medical evidence, 
the United States Court of Appeals for Veterans Claims 
(hereinafter Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the province 
of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is the 
province of the Board.  It is not error for the Board to favor 
the opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons or bases.  
See Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that an August 2002 VA treatment entry related 
diagnoses including an abnormal liver function study, elevated 
GGTP, possibly from medications, as well as other convulsions.  
The Board observes that there is no indication that the examiner 
reviewed the Veteran's claims file in providing the diagnosis of 
an abnormal liver function study, possibly from medications.  
Although an examiner can render a current diagnosis based on his 
examination of a claimant, without a thorough review of the 
record, his opinion regarding etiology if based on facts reported 
by the claimant can be no better than the facts alleged by the 
claimant.  See Swann v. Brown, 5 Vet. App. 229 (1993).  
Additionally, without a review of the claims file in this case, 
an examiner is unable to review the Veteran's medical history, 
and thereby provide a fully informed opinion.  See also Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, the Board 
observes that the VA examiner did not specifically indicate that 
the medication the Veteran was taking for his service-connected 
grand mal epilepsy (Dilantin/Phenytoin) possibly caused the 
abnormal liver function study.  Given these circumstances, the 
August 2002 diagnosis has little probative value in this matter.  

Conversely, the October 2020 report from a VA physician 
specifically indicated that the Veteran's claims file was 
reviewed.  The physician stated that after a review of the 
Veteran's entire claims, it was her opinion that "the Veteran's 
epilepsy, grand mall, including medication taken for [that] 
disorder (Dilantin/Phenytoin) did not contributed substantially 
or materially to cause death, combine to cause death, aid or lend 
assistance to the production of death, result in debilitating 
effects and general impairment of health to an extent that would 
render the Veteran materially less capable of resisting the 
effects of other disease or injury primarily causing death, nor 
was of such severity as to have a material influence in 
accelerating death."  Additionally, the examiner indicated that 
"given the records which exist for examination, there [was] no 
logical connection between the cause of the Veteran's death and 
the use of Dilantin for his seizure disorder, nor [was] there any 
logical connection between his cause of death and the seizure 
disorder."  As the physician reviewed the Veteran's entire 
claims file and gave rationales for her opinions, the Board finds 
that her opinions are the most probative in this matter.  See 
Wensch v. Principi, 15 Vet. App. 362 (2001).  

The Board observes that there is no medical evidence of 
infectious colitis, or any other gastrointestinal problems; gram 
negative sepsis; COPD, or any other respiratory problems; or 
cirrhosis during the Veteran's period of service or for decades 
after service.  The probative medical evidence does not suggest 
that any such disorders were related to any incident of service.  

Furthermore, there is no competent evidence of record showing 
that the disorders that resulted in the Veteran's death, 
infectious colitis, gram negative sepsis, COPD, and cirrhosis, 
were incurred in or aggravated by service or were proximately due 
to or the result of any disease or injury incurred in or 
aggravated by service.  

The Board has considered the appellant's contentions.  As a 
layperson, however, the appellant is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  The Board 
notes that the appellant has alleged that the Veteran's service-
connected epilepsy, and the medication taken for that disorder 
(Dilantin/Phenytoin), caused his cirrhosis which led to his 
death.  She also alleges that such medication caused weakening of 
the Veteran's bones.  The Board observes that the appellant is 
competent to report that she observed the Veteran being treated 
for epilepsy with Dilantin/Phenytoin, but she is not competent to 
provide a medical opinion regarding the etiology of the Veteran's 
liver condition or cirrhosis.  Thus, the appellant's lay 
assertions are not competent or sufficient.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The weight of the credible evidence demonstrates that the 
conditions involved in the Veteran's death occurred many years 
after service and were not caused by any incident of service.  
The fatal conditions were not incurred in or aggravated by 
service, and they were not service-connected.  A disability 
incurred in or aggravated by service did not cause or contribute 
to the Veteran's death, and thus there is no basis to award 
service connection for the cause of the Veteran's death.  The 
preponderance of the evidence is against the claim for service 
connection for the cause of the Veteran's death.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).  

In making this determination, the Board does not wish to convey 
any lack of sympathy for the appellant in this matter, nor for 
the unfortunate circumstances which resulted in the Veteran's 
death.  Moreover, the Board does not doubt the sincerity of the 
appellant's contentions.  That being said, the Board is bound by 
the laws and regulations governing the payment of benefits, 
which, in this case, do not support the award of benefits.  

II.  DEA

Chapter 35 of Title 38 of the United States Code provides for 
educational assistance for all eligible persons.  38 U.S.C.A. § 
3510 (West 2002).  Generally, an eligible person is a child or 
surviving spouse of a person who died of a service-connected 
disability; or a child, spouse, or surviving spouse of a person 
has, or died from, permanent, total disability resulting from a 
service-connected disability.  38 U.S.C.A. § 3501(a) (West 2002).

In this case, at the time of his death, the Veteran was service-
connected for grand mal epilepsy (rated at 30 percent).  He had 
no other service-connected disabilities.  Therefore, he had no 
permanent, total service-connected disability.  As discussed 
above, the evidence does not show that the Veteran died from a 
service-connected disability.  Accordingly, the appellant is not 
an eligible person as defined by statute for purposes of 
establishing entitlement to Dependents' Educational Assistance.  
Accordingly, the claim must be denied for lack of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to Dependents' Educational Assistance benefits 
pursuant to 38 U.S.C.A. Chapter 35 is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


